DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7 and 9, in the reply filed on 11/19/21 is acknowledged.
Claims 1-6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/21.  As noted by Applicant, claim 8 was inadvertently included in Group II in the restriction mailed 09/20/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanbe et al. US 2018/0281090 (“Watanbe”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Watanbe discloses:
7.	A control device for a machine tool that performs a coordinated operation of at least one spindle for relatively rotating a cutting tool and a workpiece, and at least one 3Application No. 17/021,820 Docket No. 010000-FA0368 feed axis for moving the cutting tool relative to the workpiece, and performs thread cutting while causing the cutting tool to perform a plurality of times a cutting-in process on the workpiece in a radial direction, the control device comprising:
an oscillating operation execution determination unit that determines whether to execute an oscillating operation that causes the cutting tool to oscillate in the radial direction of the workpiece (e.g., Fig. 18, [0098]: “a thread cutting process performed the first time to a thread cutting process performed the third time are low-frequency vibration thread cutting processes”),
wherein the oscillating operation execution determination unit determines to intermittently execute cutting-in by an oscillating operation, and thereafter to execute cutting- in by a non-oscillating operation in a next pass (e.g., Fig. 18, [0098]: “a thread cutting process performed the fourth time is a finishing process involving no vibration”).  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
12/02/21